Title: From Timothy Pickering to Alexander Hamilton, 6 November 1780
From: Pickering, Timothy
To: Hamilton, Alexander


                        
                            Dr Sir
                            Camp Novr 6. 1780. Morning
                        
                        I beg you will inform the General that the day he called at my quarters I sent a gentleman to the state to
                            see what boats were there. I also directed him to go to Dobbs’s ferry to search for any that might be in that
                            neighbourhood. The same day I went to Dodds, & found the boats wanted some, & the carriage many repairs. I
                            ordered six more hands to work on them (for Colo. Baldwin had sent but three with an officer on my previous order) who
                            were sent up the next day. I have an expectation that the whole may be repaired by this evening: but I will again see
                            them, and on my return this evening or to-morrow morning inform you.
                        Yesterday the messenger returned from the state. He found one boat there, but a good deal
                            shattered. He proceeded to Dobbs’s ferry, where Captain Alden, who commands at the block-house, shewed him two that were
                            fit for service. He found pieces of two others which had been destroyed by the inhabitants. If his Excellency
                                woud chuse these two should be brought to the army I will order carriages to be prepared
                            immediately; Otherwise I would send them to King’s ferry. I am yr very obedt sert
                        
                            T. Pickering Q.M.G.
                        
                        
                            P.S. There are sixty good oars at Dodds.
                        

                    